Citation Nr: 0421485	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  98-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service during the period March 
1972 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Montgomery, 
Alabama, Regional Office (RO) that denied service connection 
for a low back disorder.

Appellant testified in a hearing at the RO in November 1998.  
A transcript of that hearing has been associated with the 
file.

This case was last remanded to RO for additional development 
in October 2002.  That development has been accomplished, and 
the file has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant has a low back disorder that is currently 
disabling.

2.  Appellant complained of low back pain prior to service 
but no disability was found on examination.

3.  Medical evidence, includes a special medical opinion, 
shows that it is as likely as not that appellant's low back 
disorder was first shown or was permanently made worse by his 
military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in appellant's favor, 
appellant's low back disorder was incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U. S. 
Vet. App. June 24, 2004), which essentially held that the 
notice and assistance provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) should be provided to a 
claimant prior to any adjudication of the claim.  That was 
done in this case.  The Pelegrini decision also held that VA 
should advise appellant to "give us all you've got" in 
support of his claim.  This was not done prior to the initial 
adjudication, since the initial adjudication was made prior 
to enactment of the VCAA, although the requirements of the 
VCAA have been accomplished during the pendancy of this 
appeal.

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision.  No further assistance in developing the 
facts pertinent to the issues is required.

II.  Factual Background

Appellant's service medical records are on file.  Appellant's 
Report of Medical History at the time of his induction noted 
the presence of recurrent back pain prior to service; the 
physician's note was "occasional low back pain - no 
disability."  No abnormality was noted on clinical 
evaluation.  Treatment records during service show complaints 
of low back pain in May 1972 (light duty profile), in October 
1974 (light duty profile), and in January 1975.  Appellant's 
Report of Medical History at the time of his separation noted 
the presence of recurrent back pain and stated appellant was 
unable to lift heavy objects due to back pain.  

Appellant submitted his current claim for service connection 
of a back injury in July 1997, asserting that he injured his 
back in 1972 during basic training.  Appellant submitted a 
supporting letter in September 1997 stating that his back had 
hurt at the time of his discharge, and subsequently increased 
to the point where the pain became constant.

Appellant was treated at the VA Medical Center (VAMC) in 
March 1994 for recurrent low back pain.  Appellant reported 
that he had a history of chronic low back pain, with episodes 
that usually subsided within a few days.  The attending 
physician found no deformity or tenderness of the spine on 
examination.  A subsequent VAMC note from April 1994 stated 
that the back pain had been resolved.

VAMC outpatient treatment notes show appellant was treated 
for mild lumbar strain in August 1995.  He was treated for 
work-related back pain in September 1995 that the attending 
physician diagnosed as sciatica.  

Appellant was treated at the VAMC for complaints of chronic 
low back pain in February 1996.  VA X-ray of the lumbar spine 
in March 1996 showed a normal lumbar spine.  Appellant was 
treated for back pain in December 1996 that the attending 
physician diagnosed as sciatica.

VAMC outpatient treatment notes show appellant was treated 
for chronic back pain of reported 25 years duration in 
January 1998; an X-ray of the lumbar spine in January 1998 
showed a normal lumbar spine.

Appellant testified before a Hearing Officer at the RO in 
November 1998.  Appellant testified that he injured his back 
while digging a ditch during basic training (T1).  At the 
time of his injury, he was taken to the dispensary and was 
treated with physical therapy; he was also on a limited-duty 
profile for several weeks (T1-2).  Appellant was placed on 
limited-duty profile again for his back in 1975, but never 
received actual medical treatment for his back while in 
service (T2).  At the time of his discharge, appellant's back 
hurt constantly, although some days were worse than others 
(T2).  Appellant treated his condition with pain relievers 
(T2).  Appellant is not certain whether he sought medical 
treatment for his back during his first year after discharge 
(T3).  A physician at the VA Medical Center recently told 
appellant that his back problem is a prolapsed disc (T3).  
After his discharge from service, appellant worked washing 
cars and performing oil changes; he has also worked in tree 
surgery (T4).  Appellant has sometimes had to take time off 
from work due to his back condition (T4).  On one occasion in 
service, appellant was unable to get out of bed due to his 
back condition; this caused him to receive nonjudicial 
punishment for missing roll call (T4).  

Appellant was treated at the VAMC in February 1999 for back 
pain of "for years" duration, with worsening pain.  An X-
ray of appellant's lumbar spine in February 1999 showed no 
bone or joint abnormality, but showed a suspicious node 
(minor abnormality) suggestive of degenerative disc disease.  
Appellant presented to the VAMC with complaint of back pain 
in June 1999.

Appellant was treated at the VAMC in February 2000 for 
complaints of recurrent low back pain.   

Appellant's wife submitted an unsworn statement in July 2002 
stating that she met appellant in the 1970's, and that his 
back has caused him pain as long as she has known him.  
Appellant told his wife that he had hurt his back problem in 
the military.

Appellant's brother-in-law submitted an unsworn statement in 
July 2002 stating that appellant had experienced severe back 
problems for the preceding seven years.  On several 
occasions, the pain was so severe that appellant was unable 
to participate in everyday activities.

In April 2004, the Board sent the case to a VA medical expert 
to determine (1) the nature of appellant's current chronic 
low back disorders; (2) whether appellant's current chronic 
low back disorder is an actual disability; and, (3) whether 
it is as likely as not that the claimed low back disorder had 
was incurred in or aggravated by military service.  In May 
2004, the VA medical expert responded that (1) appellant's 
back disorder has been variously diagnosed as sciatica, 
lumbar strain, and muscle spasm, and X-rays show degenerative 
changes of unknown severity; (2) it is at least as likely as 
not that the condition is disabling; and, (3) it is at least 
as likely as not that appellant's back pain was aggravated 
during his time in service. 

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In this case there is some indication that the veteran had 
some low back pathology at the time of his entry into 
service.  On the report of medical history at entrance into 
service, he reported occasional low back pain.  There was no 
pathology found on examination, but there are complaints of 
back pain almost immediately upon entering service.

Were this case to be a denial, it might be necessary to sort 
out whether there was evidence of a chronic disorder that 
pre-existed service, and whether the presumption of soundness 
could be rebutted.  In view of the allowance in this case, 
however, no such analysis is needed.

It is noted that, after several remands, that the Board 
concluded a medical question was raised for which medical 
opinion was needed.  As described above, after review of the 
file, it was concluded that there was objective evidence of 
back pathology; that it was most likely disabling to some 
degree; and, that it was most likely aggravated by service.

In view of the finding of aggravation, the medical reviewer 
apparently took there to be pre-service back disorder.  As 
noted, in view of the allowance, further discussion is not 
needed as to incurrence or aggravation.  The Board concludes 
that there is a balancing of the evidence and that, with 
resolution of reasonable doubt in his favor, the low back 
disorder was either incurred in or aggravated by his service.



ORDER

With resolution of reasonable doubt in the veteran's favor, 
service connection for low back disorder is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



